 Case 1:18-cv-00377-LPS Document 49 Filed 01/16/19 Page 1 of 2 PageID #: 452



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 MOAEC TECHNOLOGIES, LLC,

        Plaintiff,
                                                      C.A. No. 18-375-LPS
        v.

 DEEZER S.A. and DEEZER INC,

        Defendants.


 MOAEC TECHNOLOGIES, LLC,

        Plaintiff,
                                                      C.A. No. 18-376-LPS-CJB
        v.

 SOUNDCLOUD LIMITED and
 SOUNDCLOUD, INC.,

        Defendants.


 MOAEC TECHNOLOGIES, LLC,

        Plaintiff,
                                                      C.A. No. 18-377-LPS
        v.

 SPOTIFY USA INC.,

        Defendant.


                     PLAINTIFF’S MOTION TO AMEND COMPLAINTS

       Plaintiff moves to amend (the “Motion”) the Complaint filed in each of the above cases.

       The grounds for the Motion are set forth in letter briefs filed contemporaneously

herewith.
 Case 1:18-cv-00377-LPS Document 49 Filed 01/16/19 Page 2 of 2 PageID #: 453



Dated: January 16, 2019              Respectfully submitted,

                                     FARNAN LLP

                                     /s/ Brian E. Farnan
                                     Brian E. Farnan (Bar No. 4089)
                                     Michael J. Farnan (Bar No. 5165)
                                     919 N. Market St., 12th Floor
                                     Wilmington, DE 19801
                                     Telephone : (302) 777-0300
                                     Fax : (302) 777-0301
                                     bfarnan@farnanlaw.com
                                     mfarnan@farnanlaw.com

                                     Leonard A. Gail (admitted pro hac vice)
                                     Massey & Gail LLP
                                     50 East Washington Street, Suite 400
                                     Chicago, Illinois 60602
                                     Phone : 312-283-1590
                                     Facsimile : 312-379-0467
                                     lgail@masseygail.com

                                     Christopher L. May (admitted pro hac vice)
                                     Jeremy G. Mallory (admitted pro hac vice)
                                     Massey & Gail LLP
                                     1325 G Street N.W., Suite 500
                                     Washington, DC 20005
                                     Phone : 312-283-1590
                                     Facsimile : 312-379-0467
                                     cmay@masseygail.com
                                     jmallory@masseygail.com

                                     Kenneth M. Goldman (admitted pro hac vice)
                                     Massey & Gail LLP
                                     100 Pine Street, Suite 1250
                                     San Francisco, California 94111
                                     Phone 312-283-1590
                                     Facsimile: 312-379-0467
                                     kgoldman@masseygail.com


                                     Attorneys for Plaintiff




                                      2
